        Case: 3:18-cv-01055-jdp Document #: 31 Filed: 06/02/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

LUIS ARROYO,

        Plaintiff,
                                                     Case No. 18-cv-1055-jdp
   v.

WARDEN BOUGHTON, DANIEL
GOFF, TRINA KROENING-SKIME,
AND WAYNE PRIMMER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                  6/2/2020
        Peter Oppeneer, Clerk of Court                        Date
